Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A trailer monitoring system for monitoring a trailer having at least one trailer sensor, comprising: a bridge integrator unit, configured to couple with the trailer, including a wireless data transceiver electrically coupled with a microcontroller and capable of wirelessly communicating data over a short-range wireless protocol, wherein the bridge integrator unit receives data existing in a first messaging data format having comma delimited content, that is compatible with and used by one or more trailer sensors, via a short-range wireless protocol, extracts the data, receives data existing in a second messaging data format having comma delimited content, that is compatible with and used by one or more trailer sensors, via a short-range wireless protocol, extracts the data in the first messaging data format and the second messaging data format, encodes the data originally in the first messaging data format and the second messaging data format into a firmware language used by an internal wireless module within  a master control unit having a telematic data transceiver capable of cellular data communications, and transmits the data originally included in the first messaging data format and the second messaging data format now encoded in the firmware language from the bridge integrator unit to the master control unit via a short-range wireless protocol.
As per claim 13,
A trailer monitoring system for monitoring a trailer having at least one trailer sensor, comprising: a bridge integrator unit, configured to couple with the trailer, that includes a wireless data transceiver electrically coupled with a microcontroller and capable of wirelessly communicating data over a short-range wireless protocol; and a master control unit, configured to couple with the trailer, including a telematic data transceiver capable of communicating data over a cellular data network and a local wireless network master transceiver module capable of communicating data with the bridge integrator unit via a short-range wireless protocol, -3-U.S.S.N. 17/107,012June 2, 2022 wherein the bridge integrator unit receives data existing in a first messaging data format having comma delimited content, that is compatible with and used by one or more trailer sensors, via a short-range wireless protocol, extracts the data, receives data existing in a second messaging data format having comma delimited content, that is compatible with and used by one or more trailer sensors, via a short-range wireless protocol, extracts the data in the first messaging data format and the second messaging data format, encodes the into a firmware language used by an internal wireless module within the master control unit, transmits the data originally included in the first messaging data format and the second messaging data format now encoded in the firmware language from the bridge integrator unit to the master control unit via a short-range wireless protocol, and the master control unit wirelessly transmits the data in the firmware language  to a remote user interface via the telematic data transceiver. 

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Liu et al. (US 2016/0303925) shows a tire pressure detector set with a Bluetooth signal conversion function, which is installed in a vehicle and comprises at least one tire pressure detection element and a signal conversion element. Armacost et al. (US 9,499,109) shows an apparatus and/or method for a modular communication system for use in a tractor trailer to monitor and/or control various components associated within the trailer.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 13, respectively, including:
A trailer monitoring system for monitoring a trailer having at least one trailer sensor, comprising: a bridge integrator unit, configured to couple with the trailer, including a wireless data transceiver electrically coupled with a microcontroller and capable of wirelessly communicating data over a short-range wireless protocol, 
wherein the bridge integrator unit receives data existing in a first messaging data format having comma delimited content, that is compatible with and used by one or more trailer sensors, via a short-range wireless protocol, extracts the data, receives data existing in a second messaging data format having comma delimited content, that is compatible with and used by one or more trailer sensors, via a short-range wireless protocol, extracts the data in the first messaging data format and the second messaging data format, encodes the data originally in the first messaging data format and the second messaging data format into a firmware language used by an internal wireless module within  a master control unit having a telematic data transceiver capable of cellular data communications, and transmits the data originally included in the first messaging data format and the second messaging data format now encoded in the firmware language from the bridge integrator unit to the master control unit via a short-range wireless protocol.
As per claim 13,
A trailer monitoring system for monitoring a trailer having at least one trailer sensor, comprising: a bridge integrator unit, configured to couple with the trailer, that includes a wireless data transceiver electrically coupled with a microcontroller and capable of wirelessly communicating data over a short-range wireless protocol; and a master control unit, configured to couple with the trailer, including a telematic data transceiver capable of communicating data over a cellular data network and a local wireless network master transceiver module capable of communicating data with the bridge integrator unit via a short-range wireless protocol, -3-U.S.S.N. 17/107,012June 2, 2022 
wherein the bridge integrator unit receives data existing in a first messaging data format having comma delimited content, that is compatible with and used by one or more trailer sensors, via a short-range wireless protocol, extracts the data, receives data existing in a second messaging data format having comma delimited content, that is compatible with and used by one or more trailer sensors, via a short-range wireless protocol, extracts the data in the first messaging data format and the second messaging data format, encodes the into a firmware language used by an internal wireless module within the master control unit, transmits the data originally included in the first messaging data format and the second messaging data format now encoded in the firmware language from the bridge integrator unit to the master control unit via a short-range wireless protocol, and the master control unit wirelessly transmits the data in the firmware language  to a remote user interface via the telematic data transceiver. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689